DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Applicant’s amendment, filed 07/26/2019, has been entered.
Claims 16, 17, 20, 22-78 are pending and currently being allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/20/2021 and 07/21/2021 have been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and remarks, filed 07/26/2019, have been considered and found convincing to overcome the previous rejections under 35 USC 112.  It is noted that the newly added claims, e.g., claims 52, 54 and 56, although recite percent identity languages, given that they depend from claim 20 that defines the CDRs of the antibody, the variation of .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        January 28, 2022